Title: To George Washington from Samuel Huntington, 5 August 1780
From: Huntington, Samuel
To: Washington, George


					
						sir,
						Philadelphia August 5. 1780
					
					Your Excellency will receive herewith enclosed two Acts of Congress of this Day. By the one you will be informed that Colonel Pickering is appointed Quarter Master General.
					The other respects the Southern Department.
					You will please to observe it is the Sense of Congress that the Land and naval Forces, as well of his most Christian Majesty, as of these United States, or such Part thereof as the Commander in Chief shall think necessary, be employed in the Manner, and at the Time that shall appear to him most convenient, for the Expulsion of the Enemy from their several Posts in the States of South Carolina & Georgia, and that your

Excellency concert with the Officers commanding the Fleet and Army of his most Christian Majesty, the proper Measures for this Purpose, and carry such Measures into Execution, so as not to interfere with any Plan of Operations formed against the Enemy, as the more immediate Objects of the present Campaign.
					You are also fully authorized, if you shall judge it necessary, to concert with the proper Officers and Ministers, such Plans of Operation to be under taken by any other of his most Christian Majestys Forces, or by the Forces of his Catholic Majesty, in the West Indies, or Louisiana, or elsewhere, as may either immediately, or in their Effect, facilitate, or assist the proposed Enterprize.
					Congress will, so soon as they receive proper Information, make the necessary requisitions from the States, for Supplies, and afford every other Aid and Assistance in their Power, for promoting, and effectually prosecuting the Undertaking.
					I am sensible that this proposed Enterprize, from our present Circumstances will in your Opinion very much depend on the Event of the intended Operations of the present Campaign.
					By this Act you will also observe, that the recruits now raising in Virginia for filling up their Quota of Continental Troops are ordered to join the Southern Army. I have the Honor to be with every Sentiment of respect & Esteem your Excellency’s most obedient servant
					
						Sam. Huntington President
					
				